Citation Nr: 0426832	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently assigned a 10 percent evaluation. 

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a 20 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The veteran had active service from June 1974 to 
June 1979 following prior service from June 1972 to June 
1974. 

The veteran testified at a January 2004 hearing before the 
undersigned Board member that his inner ear made him dizzy.  
Private medical records dated in January 2003 (received in 
April 2003) indicate that he had complaints of nausea, 
vomiting, and dizziness and that he was diagnosed with 
labrynthitis.  It is unclear as to whether the veteran 
intended to file a separate claim for service connection for 
labrynthitis.  The matter is not currently before the Board 
because it has not been prepared for appellate review, but is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level V hearing in both his right 
ear and left ear.

3.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.25, 
4.87, Diagnostic Code 6260 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the May 2002 
and July 2003 rating decisions as well as the July 2003 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied.  In addition, 
the RO sent a letter to the veteran in October 2001 in 
connection with his claims for increased evaluations for 
bilateral hearing loss and tinnitus that specifically 
informed him of what information and evidence was still 
needed from him as well as the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA outpatient 
records and private medical records.  The veteran was also 
afforded VA examinations in October 2001 and May 2003, and he 
was provided the opportunity to testify at a January 2004 
hearing before the Board and submit additional evidence.  The 
veteran and his representative have not informed the Board of 
any additional, relevant evidence that needs to be obtained 
prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Further, since 
resolution of the issue of entitlement to an increased 
evaluation for tinnitus is essentially a matter of regulatory 
interpretation, as will be discussed below, the law, and not 
the evidence, is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (enactment of 
the VCAA does not affect matters on appeal from the Board 
where the question is limited to statutory interpretation).  
The board concludes that the record is complete regarding the 
claims for increased evaluations for bilateral hearing loss 
and tinnitus, and those matters are ready for appellate 
review.  


Background and Evidence

A rating decision dated in October 1979 granted service 
connection for bilateral hearing loss and tinnitus and 
assigned a noncompensable (0 percent) evaluation and a 10 
percent evaluation, respectively, effective from June 26, 
1979.  That determination was based on a review of service 
medical records as well as on the findings of a VA 
examination performed in September 1979.  The veteran later 
filed a claim for a compensable evaluation for bilateral 
hearing loss in September 1994.  On a VA audiological 
examination in October 1994 in connection with the claim, the 
right/left speech reception thresholds at 1000, 2000, 3000 
and 4000 Hertz were 30/30, 25/30, 40/60 and 70/75, (average 
41.25/48.25), respectively, with speech recognition scores of 
96 percent, right, and 98 percent, left.  A May 1995 rating 
decision continued the noncompensable disability evaluation.  
That determination was based on a review of VA outpatient 
records dated from September 1994 to December 1994 and on the 
findings of an October 1994 VA examination.  

In August 2001, the veteran filed a claim seeking an 
increased evaluation for both bilateral hearing loss and 
tinnitus.  In his claim, the veteran contended that his 
hearing loss had worsened and that both of his ears required 
hearing aids from the Memphis VA Medical Center.  He also 
stated that he continued to have ringing in both of his ears.  
A May 2002 rating decision once again continued the 
noncompensable evaluation assigned for bilateral hearing loss 
as well as the 10 percent evaluation assigned for tinnitus.  
A subsequent rating decision dated in July 2003 increased the 
evaluation for bilateral hearing loss to 20 percent effective 
from October 22, 2002, but continued the 10 percent 
evaluation for tinnitus.  During the pendency of the appeal, 
these disability evaluations have remained in effect until 
the present time.  

VA outpatient records dated from July 2001 to June 2003 
document the veteran's treatment for various disorders, 
including his bilateral hearing loss.  On a visit on July 11, 
2001, at the Memphis VAMC, it was noted that the veteran was 
last tested in October 1994.  He had been fitted with hearing 
aids but had since lost them and was interested in new 
hearing aids.  Otoscopy revealed impacted cerumen in both 
ears that had to be removed.  An audiological evaluation on 
the same visit revealed speech reception thresholds at 1000, 
2000, 3000 and 4000 Hertz for the right and lefts ears, 
respectively, of 40/40, 35/35, 55/70, and 75/80.  The pure 
tone threshold average decibels for these frequencies was 
51.25 on the right and 56.25 on the left with a speech 
recognition score of 96 percent in the right ear and 88 
percent in the left ear.  

The assessment, which was the same as reported on 
audiological evaluation in October 1994, was a mild to severe 
sensorineural hearing loss in the left ear with a good speech 
score and mild to profound sensorinueral hearing loss in the 
right ear with an excellent speech score.  He was prescribed 
new hearing aids and a telephone amplifier.  The audiologist 
also commented that the results were similar to the last 
test.  

The veteran was afforded a VA audiological evaluation in 
October 2001 at the Memphis VAMC for compensation purposes.  
He reported having difficulty understanding people when they 
spoke, especially if he was not looking at the person.  He 
also complained of constant bilateral tinnitus, which he 
described as "a whistling" that he had since service.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
55
75
LEFT
30
40
35
70
80

The pure tone average (excluding 500 Hertz) was reported as 
51.25 for the right ear and 56.25 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 88 percent in the left ear.  The 
examiner commented that these test results revealed a mild 
sloping to profound sensorineural hearing loss in the right 
ear and a mild sloping to severe sensorineural hearing loss 
in the left ear.  

The veteran was seen in October 22, 2002 and the Memphis VAMC 
for an annual audiological evaluation.  He was wearing his 
hearing aids and reported good benefit except for was build-
up.  The right/left speech reception thresholds at 1000, 
2000, 3000 and 4000 Hertz were 50/50, 45/45, 60/70 and 80/80, 
respectively.  The speech recognition was 84 percent on the 
right and 76 percent on the left.  The hearing aids were 
serviced and it was recommended that the veteran return for 
annual evaluations.  

The veteran was provided another VA audiological examination 
in May 2003 in connection with his claim.  He reported having 
a decreased ability to understand speech, especially in 
background noise.  He had much more difficulty understanding 
if he was not facing the person who was talking.  The veteran 
also stated that he had constant ringing in his ears that 
dated back to May 1970.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
65
80
LEFT
40
50
45
80
80

His average puretone threshold (excluding 500 Hertz) was 60 
decibels in the right ear and 63.75 in the left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of 68 percent in the left ear.  The 
veteran was diagnosed as having mild to severe sensorineural 
hearing loss in both ears with fair and poor speech 
discrimination scores in the right and left ears, 
respectively.  Middle ear pressure and compliance were found 
to be within normal limits for both ears.  The examiner also 
commented that the examination results were consistent with 
those obtained in October 2002 and were slightly worse than 
those obtained in October 2001.

In his January 2004 hearing before the Board, the veteran 
stated that he had a constant ringing in both of his ears 
that began prior to his separation from service.  He 
described his tinnitus as severe and indicated that the 
disability had worsened.  In this regard, he noted that the 
ringing had become louder.  The veteran also said that his 
tinnitus had adversely affected his ability to communicate 
and indicated that his hearing aids had not helped.  

As to his bilateral hearing loss, the veteran stated that he 
had difficulty conversing when there were other people in the 
room as well as watching television when there was some other 
type of noise.  He testified that he could not hear some 
noises, such as a telephone ringing, and that he wore hearing 
aids, which had to be adjusted to prevent feedback.  He 
contended that he was entitled to a compensable disability 
evaluation prior to October 22, 2002.  In this regard, he 
contended that his bilateral hearing loss manifested prior to 
his separation from service.  He also pointed out that he was 
prescribed hearing aids in 1989 and that an October 1994 VA 
examination diagnosed him with mild to severe hearing loss.  
He further argued that his current disability evaluation 
should be increased to 50 or 60 percent.  The veteran also 
testified that he had to retire from his job due to the 
medication he was taking for his nerves.  He continued to 
work approximately 30 hours a week for his son, but indicated 
that his tinnitus interfered with his employment in that he 
had problems with communication.  He did not believe he could 
maintain normal employment due to his hearing loss, 
dizziness, and tinnitus.    


Law and Analysis

The veteran contends that the current evaluations assigned 
for his bilateral hearing loss and tinnitus do not accurately 
reflect the severity of those disabilities.  More 
specifically, he maintains that the symptomatology associated 
with the disabilities warrants an evaluation in excess of 20 
percent for bilateral hearing loss and in excess of 10 
percent for tinnitus.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran. 
38 C.F.R. § 4.3.  A veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, but where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  


I.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85 and included in the July 2003 
statement of the case) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to an increased evaluation for his bilateral hearing 
loss.  When the numerical values from the May 2003 VA 
examination are applied to Table VI, the results of the 
audiology evaluation correspond to Level V hearing for both 
the right and left ears.  When those values are applied to 
Table VII, it is apparent that the currently assigned 20 
percent evaluation for the veteran's bilateral hearing loss 
is accurate and appropriately reflects the veteran's 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.

The Board has also considered whether an evaluation in excess 
of 20 percent for the veteran's hearing loss is warranted 
under 38 C.F.R. § 4.86.  However, the veteran's disability 
does not meet the requirements of 38 C.F.R. § 4.86.  In this 
regard, the veteran's puretone threshold for either ear is 
not 55 decibels or more at each of the specified frequencies 
(1000, 2000, 3000, and 4000 Hertz).  Nor is the puretone 
threshold for either ear 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  As such, the veteran 
is not entitled to an increased evaluation for bilateral 
hearing loss under 38 C.F.R. § 4.86.  

The Board acknowledges the veteran's argument that he should 
be entitled to a compensable disability evaluation effective 
from the time of his separation from service.  However, the 
Board also observes that an October 1979 rating decision 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective from June 26, 
1979.  That evaluation was also continued by a February 1995 
rating decision.  

The veteran was notified of these decisions and of his 
appellate rights, but he did not appeal either decision.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  By law, 
both the October 1979 and February 1995 decisions must be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). 38 C.F.R. § 3.105(a).  In any case, the Board 
has reviewed the October 1994 VA audiological evaluation and 
those results were consistent with Level I hearing in both 
ears and the assigned 0 percent rating.  The veteran's visit 
for new hearing aids in July 2001 was reportedly the next 
time he was tested by VA.  Those results, equating to Level I 
hearing in the right ear and II on the left, were also 
consistent with a 0 percent rating.  

The veteran filed a claim for an increased evaluation for 
bilateral hearing loss in August 2001 and that the evidence 
submitted in support of that claim does not show the veteran 
to meet the criteria for a compensable evaluation prior to 
October 22, 2002.  In this regard, VA medical records dated 
on October 22, 2002 noted that testing revealed a slight 
decrease for mid frequency hearing and speech discrimination 
scores in both ears.  As such, these treatment records 
represent the first medical evidence of record indicating an 
increase in severity, apart from application of the rating 
code to the audiological results on that date.  In fact, when 
the numerical values from the October 2001 VA examination are 
applied to Table VI, the results of the audiology evaluation 
correspond to Level I in the right ear and Level II in the 
left ear.  When those values are applied to Table VII, it is 
apparent that a compensable evaluation was not supported at 
that time.  As such, the medical evidence of record does not 
establish that the veteran is entitled to a compensable 
evaluation prior to October 22, 2002, the date assigned by 
the RO.


II.  Tinnitus

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, represents the maximum schedular 
criteria for that disability.

The Board notes that effective June 13, 2003, VA amended 
Diagnostic Code 6260 in order to codify current standard VA 
practice by stating that recurrent tinnitus will be assigned 
only a single 10 percent evaluation whether it is perceived 
in one ear, both ears, or somewhere in the head.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; see also 68 
Fed. Reg. 25822-25823 (May 14, 2003).  Further, the VA Rating 
Schedule explicitly prohibits pyramiding of disability 
evaluations under 38 C.F.R. § 4.14.  In this regard, VA has 
provided for separate ratings for "like organs" for 
specific disabilities, and if separate ratings in the case of 
bilateral tinnitus were warranted, it would have been so 
provided.  See 38 C.F.R. § 4.87, Diagnostic Code 6207 (loss 
of auricle); 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(providing separate ratings for atrophy of one testis and 
both testes) and Diagnostic Code 7524 (providing separate 
ratings for removal of one testis and both); 38 C.F.R. 
§ 4.116, Diagnostic Code 7626 (providing separate ratings for 
surgery on one breast and on both breasts).  

VA considers tinnitus a single disability, whether heard in 
one ear or both ears, and irrespective of where the condition 
is manifested, the average impairment on earning capacity is 
the same.  In this regard, the Board has considered the 
provisions of 38 C.F.R. § 4.25(b) (2003), which provide, in 
pertinent part, that "except as otherwise provided in (the 
rating) schedule, disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebral 
vascular accident, etc., are to be rated separately, as are 
all other disabling conditions, if any."  To the extent that 
the veteran contends that he suffers from bilateral 
"disability" arising from a single disease entity, for which 
he is entitled to separate compensable evaluations, the Board 
notes that in Wanner v. Principi, 17 Vet. App. 4 (2003), the 
Court directed that the Board must discuss the provisions of 
38 C.F.R. § 4.25(b) in cases involving an increased rating 
for tinnitus.  The Court held that Diagnostic Code 6260 
(1998) was invalid since it was inconsistent with 38 U.S.C.A. 
§ 1110 (West 2002).  On appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and concluded that:

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and content selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
rating schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' that [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 
2004).

In addition, the General Counsel of VA recently issued an 
opinion on the issue.  In VAOPGCPREC 02-2003, the General 
Counsel noted, "tinnitus is the perception of sound in the 
absence of acoustic stimulus."  VAOPGCPREC 02-2003 at p. 2, 
citing The Merck Manual 665 (17th ed. 1999).  The General 
Counsel referenced the notice of proposed rulemaking 
resulting in the amendment to Diagnostic Code 6260 in May 
2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; "Phantom auditory perception (tinnitus): 
mechanisms of generation and perception", Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the General Counsel 
concluded, "the perception of noise is the disability 
identified in true tinnitus, and the source of this perceived 
noise is not in either or both ears.  The undifferentiated 
nature of the source of the noise that is tinnitus is the 
primary basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a single 
disease entity."  VAOPGCPREC 2-2003, p. 3.  Therefore, the 
General Counsel determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

Based on the foregoing, and inasmuch as the Board is bound by 
precedent decisions of the VA General Counsel, the Board 
concludes that Diagnostic Code 6260 provides for a maximum 10 
percent rating for recurrent tinnitus, whether perceived as 
unilateral or bilateral.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  In other words, the 10 percent rating currently 
assigned for tinnitus is the maximum rating available for 
this disability.  



III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the propriety of the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

The Board notes, however, that there is nothing in the record 
to suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
bilateral hearing loss or tinnitus has resulted in factors 
such as repeated hospitalization.  

In addition, the record does not show that the veteran's 
bilateral hearing loss or tinnitus interferes with employment 
to a degree that would render the application of the regular 
schedular standards impractical.  In this regard, the Board 
notes that the veteran apparently retired from his full-time 
employment due to the medication he was taking for nerves and 
that he is still able to work part time despite his bilateral 
hearing loss and tinnitus, recognizing that the assigned 
scheduler ratings contemplate the type of limitations 
described by the veteran (such as difficulty in conversing 
when other background noise is also present) commensurate 
with the combined 30 percent rating.  

Based on the evidence of record and the veteran's 
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Regrettably, the Board 
does not find any basis for increased evaluations for 
bilateral hearing loss and tinnitus.  Should the veteran's 
hearing continue to decline, however, he of course is free at 
any time to file a claim for increase with the RO.  



ORDER

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



